DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellinger (US 2,926,504).
Regarding Claim 1, Hellinger discloses a portable refrigerator or cooler (10 in Figure 1) comprising:
- a box main body (a housing, 14 in Figure 1),
- at least one lid (a lid or closure, 70 in Figure 1) covering at least the food and beverage compartment (12 in Figure 3) and the refrigeration unit compartment (36 in Figure 3), and
- at least one air vent (at least one opening or slot between louvers, 54 in Figure 2) located on at least one side wall (20 in Figure 2) of the box main body, wherein at least one opening, defined by a horizontal slot between louvers (54 in Figure 2) as shown in Figure OC-1, allows air to flow through the side wall of the portable cooler, and wherein the at least one opening or slot comprises one or more shielding elements (a group of louvers, 54 in Figure 2) that are designed in such a way that the one or more shielding elements at least partly block the view into the inside of the portable cooler (10 in Figure 1) from the outside of the portable cooler.

    PNG
    media_image1.png
    465
    611
    media_image1.png
    Greyscale

Regarding claim 8, Hellinger implicitly discloses that the side wall (20 in Figure 2) is a one-piece component formed with a group of louvers (54 in Figure 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 2-5, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hellinger in view of Thomas et al. (US 5,897,435) [Thomas].
Regarding claim 2, Hellinger discloses the portable cooler (10 in Figure 1), wherein a group of louvers (54 in Figure 2) are located in a side wall and an opening or slot comprises louvers. Hellinger also discloses that the at least one opening or slot has an upper edge and a lower edge both lying in a plane of the respective side wall, as shown in in Figure OC-1.
Hellinger does not teach that one of the shielding elements (louvers, 54 in Figure 2) extends from the lower edge to the inside of the portable cooler and upwards with respect to the lower edge.
However, Thomas discloses an improved air vent device having a unique structure that provides ventilation while preventing unnecessary materials such as precipitation and dirt from entering the inside of the structure [Lines 29-46 in Column 4]. The air vent device includes central section (70 in Figure 4), wherein the central section consists of plurality of angularly louvered openings (80 in Figure 4) for providing ventilation through the openings and inhibiting the entry of precipitation into each of the louvered openings (Lines 15-17 in Column 4). Thomas also discloses, as shown in Figure OC-2 (a part of Figure 4), that at least one opening or slot (80) has an upper edge (80a) and a lower edge (80b) both lying in a plane of the respective side wall, wherein one of the louvers extends from the lower edge (80b) to the inside of the wall (80c) and rises with respect to the lower edge (80b).

    PNG
    media_image2.png
    372
    374
    media_image2.png
    Greyscale

Regarding claims 3 and 4, Thomas discloses, as shown in Figure OC-2, that the shielding element (louver fin, 82 in Figure 4) extends from the lower edge (80b) in upward curved form, or in the form of a segment of a circle. 
Regarding claim 5, Hellinger discloses the portable cooler (10 in Figure 1) having at least one opening or slot comprising louvers, wherein the at least one opening or slot has an upper edge and a lower edge both lying in a plane of the respective side wall, as shown in in Figure OC-1.
Hellinger does not disclose that one of the shielding elements (louvers in Figure OC-1) extends from the upper edge to the inside of the portable cooler.
However, Thomas discloses, as shown in Figure OC-2, that one of the shielding elements (louver fin, 82 in Figure 4) extends from the upper edge to the inside of the wall (80c in Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hellinger’s louvers and replace those with louvers according to Thomas’s teaching for the purpose of providing improved ventilation while preventing unnecessary materials such as precipitation and dirt from entering the inside of the portable cooler.
Regarding claim 9, Thomas discloses that the central section comprises a unitary member molded from a polymeric material (Lines 17-18 in Column 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the side wall of Hellinger’s cooler of plastic according to the Thomas’s teaching for the purpose of making the part in a simple and easy way.
Regarding Claim 12, Hellinger discloses a portable cooler (10 in Figure 1) comprising:
- a box main body (a housing, 14 in Figure 1),
- at least one lid (a lid or closure, 70 in Figure 1) covering at least the food and beverage compartment (12 in Figure 3) and the refrigeration unit compartment (36 in Figure 3), and
- at least one air vent (at least one opening or slot between louvers, 54 in Figure 2) located on at least one side wall (20 in Figure 2) of the box main body, wherein at least one opening, defined by a horizontal slot between louvers (54 in Figure 2) as shown in Figure OC-1, allows air to flow through the side wall of the portable cooler, wherein the at least one opening or slot comprises one or more shielding elements (a group of louvers, 54 in Figure 2) that are designed in such a way that the one or more shielding elements at least partly block the view into the inside of the portable cooler (10 in Figure 1) from the outside of the portable cooler, and wherein at least one opening or slot has an upper edge and a lower edge both lying in a plane of the respective side wall, as shown in in Figure OC-1.
Hellinger does not teach that one of the plurality of shielding elements extends from the lower edge of the at least one opening or slot to the inside of the portable cooler and upwards with respect to the lower edge and that a second of the plurality of shielding elements extends from the upper edge to the inside of the portable cooler.
However, Thomas also discloses, as shown in Figure OC-2 (a part of Figure 4), that one of the louvers extends from the lower edge (80b) of the at least one opening or slot to the inside of the wall (80c) and upwards with respect to the lower edge (80b) and that a second of the plurality of louvers extends from the upper edge (80a) to the inside of the wall (80c). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hellinger’s louvers and replace those with louvers according to Thomas’s teaching for the purpose of providing improved ventilation while preventing unnecessary materials such as precipitation and dirt from entering the inside of the portable cooler.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 10 and 11 are allowed because Claim 6 is rewritten in independent form including all of the limitations of the base claim and any intervening claims, and Claim 11 depends on the allowed Claim 10.
Response to Arguments
Applicant's arguments filed on 3/21/2022 have been fully considered but they are not persuasive. The prior art (Hellinger) discloses the portable cooler (10 in Figure 1) with two sets of openings, one is the opening (50 in Figure 2) and the other is openings comprising a group of louvers (50 in Figure 2). The Examiner cites only the openings comprising a group of louvers (50 in Figure 2), and the group of louvers can be considered as one or more shielding elements. In other words, the locations of the openings and the shielding elements are the same. Therefore, the prior art anticipates and supports the rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAE HYUN JIN/Examiner, Art Unit 3763       

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763